DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed May 10, 2022. Claims 1, 5-6, and 8 have been amended. Claims 2, 7, and 9 have been canceled. Claim 10 has been added, but it is directed to a different invention and, thus, is withdrawn. Claims 1, 3-6, and 8 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 10 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-6, and 8, drawn to generating a dynamic state image to represent a dynamic state of a vehicle in a period of time, including during a standstill period, classified in G06Q 10/06.
II. Claim 10, drawn to generating a time chart depicting time on one axis and a plurality of vehicles on another axis, classified in G06Q 10/06.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as mapping the path of movement of a single vehicle over time.  See MPEP § 806.05(d).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 10 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
The previously pending claim interpretations under 35 U.S.C. § 112(f) have been rendered moot in light of Applicant’s claim amendments.
	Regarding the rejection under 35 U.S.C. § 101, Applicant states, “Claims 1 and 6 (and new Claim 10) now recite a memory and a processor to provide structure to address and overcome the rejection under 35 USC § 101.” (Page 8 of Applicant’s response) The rejection was not based on a lack of structure. The additional elements in the claims have been identified and analyzed appropriately in the rejection. Even though the claim language invoking interpretations under 35 U.S.C. § 112(f) has been removed from the claims and replaced with references to at least one memory and at least one processor, the memory and the processor are still only recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. The integration of the additional elements in the claims still fails to integrate the abstract ideas into a practical application or provide an inventive concept.
Regarding the art rejection, Applicant submits that “in Pradhananga, the dynamic state images shown in FIGS. 5, 6, 11-15 are not displayed in an aspect of representing a standstill period of time of the vehicle as now claimed and as shown in FIG. 8 of the instant application” (page 8 of Applicant’s response). The Examiner does not find the claim language in question to be limited to the depicted elements and arrangement of elements in Figure 8. A standstill mark could simply be a screenshot showing conditions at a specific point in time, which is what is shown in Pradhananga’s Figure 6 since the figure illustrates a condition of various activities at the current date and time (i.e., 01:28:34 PM on March 21, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is presented as a method claim in the preamble, but the body of the claim only positively recites the act of “providing at least one memory storing instructions and at least one processor configured to execute the following instructions.” No instructions are actively executed within the scope of claim 6. Method claims are defined and limited in scope by positively recited steps. It is not clear if Applicant meant for configured instructions related to the subsequent limitations to actively be performed within the scope of the claim or not. If they are merely instructions, then only providing at least one memory and at least one processor would limit the scope of claim 6. If all limitations of claim 6 are meant to limit the scope of the method of claim 6, then claim 6 should be amended so that all limitations are presented as actively performed steps of the method. For examination purposes, claim 6 will interpreted as positively reciting all of the claim limitations as actively performed steps of the method; however, appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to a construction site management device and analysis that assist in monitoring a dynamic state of a vehicle (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1, 3-5, 8), Process (claim 6)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering information regarding the activities and corresponding spatio-temporal (location and time) information of a vehicle, generating a corresponding dynamic state image, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Aside from use of general-purpose processing elements, the claims gather information regarding location, time, and activities of a vehicle and generate a corresponding image of this information, all of which could be performed in the human mind and/or with the use of pen and paper, thereby exemplifying mental processes. The information in the claims is used to evaluate business operations, which is an example of organizing human activity. The claims further define the type of data that is evaluated and the information that is generated in an image, thereby presenting additional details of the aforementioned abstract ideas. 
2A – Prong 2: Integrated into a Practical Application?
No – The claims include at least one memory and at least one processor. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 16-19, 30).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradhananga et al. (“Automatic Spatio-Temporal Analysis of Construction Site Equipment Operations Using GPS Data.” Automation in Construction 29 (2013) 107-122).
[Claim 1]	Pradhananga discloses a construction site management device comprising:
	at least one memory storing instructions (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc. Data is stored, thereby indicating existence of at least one memory. A processing platform would necessarily include at least one memory storing processor-executable instructions); and
	at least one processor configured to execute the instructions (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc. Data is stored, thereby indicating existence of at least one memory. A processing platform would necessarily include at least one memory storing processor-executable instructions);
	wherein the at least one processor is configured (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc. Data is stored, thereby indicating existence of at least one memory. A processing platform would necessarily include at least one memory storing processor-executable instructions) to:
	acquire map information including a construction site and a traveling path (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc.);
	acquire a time series of position data of a vehicle (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc.);
	generate a frame image corresponding to each time point from a start time to an end time of a predetermined period (pp. 110-112: Section 4.3 – Fig. 6 shows an interface that can present snapshots of activity at particular points in time and can animate activity for a defined start and end period);
	dispose a map according to the map information in the frame image (pp. 110-112: Sections 4-4.3, Figures 3, 6);
	dispose a vehicle mark at a portion on the map of the frame image, the portion corresponding to a location where the vehicle disposed in the construction site is located at the time point represented by the frame image on the basis of the time series of position data (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. As seen in Figure 6 (p. 112), there are tags for different pieces of construction equipment. Figure 6 shows the current status of the equipment at a given date and time. Figure 8a (p. 113) provides the following options to depict a tagged piece of equipment, including: “Do not trace,” “Trace as it moves,” “Plot the entire path.” The current end point of a path of a tagged piece of equipment would indicate the current location of the tagged piece of equipment. A picture may also be assigned to a tag);
	generate a dynamic state image which represents a dynamic state of the vehicle in the predetermined period using the frame image which includes the map and the vehicle mark (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. As seen in Figure 6 (p. 112), there are tags for different pieces of construction equipment. Figure 6 shows the current status of the equipment at a given date and time. Figure 8a (p. 113) provides the following options to depict a tagged piece of equipment, including: “Do not trace,” “Trace as it moves,” “Plot the entire path.” The current end point of a path of a tagged piece of equipment would indicate the current location of the tagged piece of equipment. A picture may also be assigned to a tag); and
	output an output signal enabling the dynamic state image to be output, to an output device (p 108: Section 4 – A user interface may be used for data analysis and visualization as well as for utilization of site geographic information; pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps);
	the dynamic state image includes a standstill mark representing a portion corresponding to a location where the vehicle is at a standstill, and is displayed in an aspect of representing a standstill period of time of the vehicle at a location indicated by the standstill mark (p. 112: Figure 6; p. 120: Sections 5.5-5.5.1 – It is noted when a vehicle was not moving, including in the color-coded speed information of figure 15. Table 8 also identifies when a vehicle is not moving).
[Claim 3]	Pradhananga discloses wherein the dynamic state image includes a time chart which displays a work state of the vehicle at each time point (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 4]	Pradhananga discloses wherein a display portion of the time chart is fixed in the dynamic state image (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed as a fixed portion of a dynamic state image; p. 111: Section 4.3 – A background image, such as a site layout map, displayed in concert with the location coordinates may also be interpreted as a fixed portion of a dynamic state image; pp. 110-112: Section 4.3 – Figure 6 shows how animation controls may be used to view snapshots of activity over time. Each snapshot is another example of a fixed portion of a dynamic state image and it corresponds to a specific date and time),
	wherein a display portion of the vehicle mark is temporally changed in the dynamic state image  (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed as a fixed portion of a dynamic state image; p. 111: Section 4.3 – A background image, such as a site layout map, displayed in concert with the location coordinates may also be interpreted as a fixed portion of a dynamic state image; pp. 110-112: Section 4.3 – Figure 6 shows how animation controls may be used to view snapshots of activity over time. Each snapshot is another example of a fixed portion of a dynamic state image and it corresponds to a specific date and time), and
	wherein the dynamic state image includes information for associating the time chart with the vehicle mark  (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed as a fixed portion of a dynamic state image; p. 111: Section 4.3 – A background image, such as a site layout map, displayed in concert with the location coordinates may also be interpreted as a fixed portion of a dynamic state image; pp. 110-112: Section 4.3 – Figure 6 shows how animation controls may be used to view snapshots of activity over time. Each snapshot is another example of a fixed portion of a dynamic state image and it corresponds to a specific date and time).
[Claim 5]	Pradhananga discloses wherein the at least one processor is further configured to:
identify a work state of the vehicle at each time point on the basis of the time series of position data of the vehicle (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures), 
	generate the dynamic state image on the basis of the time series of position data and the work state identified (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 8]	Pradhananga discloses wherein the at least one processor is further configured to:
identify a work state of the vehicle at each time point on the basis of the time series of position data of the vehicle (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures),
	generate the dynamic state image on the basis of the time series of position data and the work state identified (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 6]	Claim 6 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683